 

Exhibit 10.37

EMPLOYMENT AGREEMENT

This employment agreement is made this 30th day of October two thousand and
fifteen between:

1.

BIONOVION HOLDING B.V., a limited liability company according to the laws of the
Netherlands, having its registered office at Vught, the Netherlands and its
principal place of business at (5342 CC) Oss, Molenstraat 110, The Netherlands
(“BioNovion");

and

2.

Mr. Andrea van elsas born on 5 June 1966, residing at Ruusbroecgaarde 139 (5343
JL), Oss, The Netherlands (the “Director”)

WHEREAS:

 

 

a.

Director has been appointed as board member (bestuurder) of BioNovion by its
general meeting of shareholders (the "GM") effective as per 1 May 2014;

 

 

b.

Aduro Biotech, Inc. ("Aduro") is about to (indirectly) acquire all shares in
BioNovion. Upon such acquisition, Aduro and each of its (indirect) subsidiaries
shall be referred to as a “Group Company” and jointly as “Group Companies” or as
the "Group" in this Agreement.

 

 

c.

BioNovion and Director are hereinafter collectively referred to as "Parties" and
individually as a "Party";

 

 

d.

The board (bestuur) of BioNovion will be referred to as the "Board "in this
Agreement;

 

 

e.

The formal date of termination of this Agreement shall be referred to as the
"Termination Date";

 

 

f.

“Change in Control” shall mean one or more of the following: (i) the
consummation of the acquisition by any entity, person, or group (other than by a
Group Company, or an employee benefit plan maintained by a Group Company) of
beneficial ownership of the capital stock of Aduro representing more than 50% of
the outstanding voting stock of Aduro; or (ii) the consummation of a transaction
requiring stockholder approval for the acquisition of Aduro by the purchase of
stock or assets, or by merger, or otherwise. For purposes of this Agreement,
only the first Change in Control occurring after the Commencement Date will be a
“Change in Control.”

 

 

g.

“Equity Awards” shall mean your Company equity compensation awards (including
without limitation your Company stock options) under the Equity Incentive Plan,
that are outstanding as of the Termination Date.

 

 

h.

“Fiscal Year” shall mean the Company’s fiscal year in which the Termination Date
occurs.

 

 

i.

“Good Reason” shall mean that any one or more of the following events have
occurred without Director's written consent:

 

(i)

Director having incurred a material diminution in his responsibilities, duties
or authority;

 

(ii)

Director having incurred a material diminution in his Base Salary; or

 

(iii)

A relocation of Director’s principal work location such that Director will be
assigned to primarily work at a location that is more than 150 kilometers (as
the crows fly) Oss, The Netherlands.

 

 

j.

“Percentage” shall mean the percentage that is equal to the quotient of (i) the
number of days in the Fiscal Year that had elapsed as of the Termination Date
(and including the Termination Date) divided by (ii) 365 (or 366 if such Fiscal
Year is a leap year).

1

--------------------------------------------------------------------------------

 

 

HAVE AGREED AS FOLLOWS:

 

1.

Entry into force/duration/termination

 

1.1

The parties’ mutual obligations under this employment agreement (the
“Agreement”) shall come into effect on the date of this Agreement (the
“Commencement Date").

 

1.2

This Agreement has been concluded for an indefinite period of time.

 

1.3

The Agreement may be terminated by BioNovion as per the last day of a calendar
month, by written notice to the Director and with due observance of three
months. This Agreement may be terminated by the Director as per the last day of
a calendar month, by written notice to BioNovion and with due observance of one
month.

 

2.

Duties

 

2.1

Director shall act as a board member (bestuurder) of BioNovion. Director shall
be considered to have accepted the appointment as a board member (bestuurder) of
BioNovion by the GM.

 

2.2

As a board member (bestuurder) of BioNovion, Director shall observe all
obligations arising from Dutch law, the articles of association of BioNovion,
any charter of the board of BioNovion and any and all instructions and/or
resolutions that are or may be adopted by the GM or any other competent
corporate body of BioNovion.

 

2.3

Director shall, at BioNovion's request, at all times be willing to perform work
for any Group Company and shall accept appointment as bestuurder under Dutch law
of such Group Company or as director or officer of such Group Company under the
laws governing that Group Company, provided that any adverse tax consequences
for the Director will be fully compensated by BioNovion.

 

2.4

Director will not be entitled to any remuneration, in respect of the activities
performed for or positions held in Group Companies, in addition to the
remuneration included in this Agreement.

 

3.

Working hours/Overtime/Workplace

 

3.1

Director shall perform Director’s duties under this Agreement on a full time
basis (at least 40 working hours per week) divided over 5 working days per week
(Monday to Friday).

 

3.2

Director shall be required to occasionally perform his duties during weekends
and/or on public holidays and/or in excess of the number of working hours per
week pursuant to the first paragraph of this clause and/or outside regular
office hours, if such is reasonably necessary for the proper performance of
Director’s duties under this Agreement (“Overtime”).

 

3.3

Sufficient remuneration for Overtime shall be deemed included in the Salary and
Director shall therefore not be entitled to any (additional) remuneration for
Overtime.

 

3.4

Director shall in principle perform Director’s duties under this Agreement at or
from BioNovion's premises in Oss, the Netherlands. The Board shall be authorised
to unilaterally relocate Director’s regular place of work to any other location
within the Netherlands. A relocation of Director's regular place of work to a
location in another country, can only be effectuated with Employee's prior
consent.

 

2

--------------------------------------------------------------------------------

 

4.

Salary

 

4.1

Director is entitled to an annual salary of EUR 220,000 gross (in words: two
hundred and twenty thousand Euros), accruing and payable into a bank account of
Director -to be designated by Director- in twelve (12) equal monthly instalments
in arrears (the “Salary” and each monthly instalment the "Monthly Salary").

 

4.2

The statutory holiday allowance of 8% shall be deemed included in the Salary.

 

4.3

Director shall not be entitled to any benefits that are customarily granted to
employees of BioNovion or its subsidiaries, unless explicitly agreed otherwise
in this Agreement. The Salary shall be considered an all-in salary, including
any compensation in lieu of such BioNovion benefits.

 

5.

Bonus

 

5.1

At the sole discretion of Aduro, Director shall, in addition to the Salary, be
eligible for an annual discretionary bonus, depending on Aduro's business
results and Director's performance and achievement of objectives to be
determined by Aduro in any given Fiscal Year (the "Bonus"), subject also to the
condition of Director still being employed under this Agreement on the date
whereon the annual bonuses are paid to Aduro-employees. The Bonus, if any, will
maximally amount to 30% of Director's Salary (the "Target Bonus").

 

5.2

BioNovion retains the right to amend or abolish the above Bonus scheme
unilaterally. The granting of a Bonus in any year does not create rights for
future years.

 

6.

Equity

 

6.1

Director shall, in addition to the Salary, be eligible for participation in
Aduro's equity incentive plan (the "Equity Incentive Plan") as reflected in
Annex 1.

 

7.

Pension waiver

 

7.1

Director waives (doet afstand van) his rights to participation in BioNovion's or
any of its subsidiaries' collective (old age) pension scheme and Director and
will not be entitled to any separate financial compensation in lieu thereof. Any
such financial compensation in lieu shall be considered included in the Salary.

 

Director shall, at BioNovion's request, sign and execute and warrants that his
spouse and/or partner with whom Director has concluded a
samenlevingsovereenkomst will sign and execute, each and every instrument
required by BioNovion to confirm and/or periodically renew such waiver
(afstandsverklaring).

 

8.

D&O Insurance

 

8.1

Subject to the acceptance of Director by the insurer, Director will be included
in the cover of the Directors & Officers (D&O) liability insurance policy as
concluded by Aduro, which insurance will cover liability of the Director in his
present position of BioNovion's Board member and in any director's or officer's
position which he may in the future fulfil within any of the Group Companies.

 

9.

Vacation

 

9.1

Director shall be entitled to 25 vacation days per calendar year (20 statutory
days and 5 extra-statutory days), accruing on a pro rata tempore basis. Director
shall in addition not be obliged to perform duties on New Year’s Day, Good
Friday, the fifth of May (once every five years), Easter Monday, King's Day,
Ascension Day, Whit Monday, Christmas Day and Boxing Day.

 

3

--------------------------------------------------------------------------------

 

9.2

Vacation days shall only be taken by Director in consultation with the Board.
Generally, vacation will be taken during the calendar year in which the vacation
days accrue.

 

10.

Expenses

 

10.1

Director shall be entitled to compensation of business expenses in conformity
with the business expense policy from time to time applicable in BioNovion's
business.

 

11.

Sickness

 

11.1

If Director is incapacitated to perform Director’s duties under this Agreement
for any reason, Director will be obliged to inform the Board thereof before
10.00 a.m. CET on the first day of absence.

 

11.2

In case of Director being incapacitated to perform Director’s duties under this
Agreement due to sickness and only if and to the extent wherein, pursuant to
article 7:629 Dutch Civil Code, BioNovion is obliged to pay salary, BioNovion
will pay to Director, as from the first day of sickness, the following
percentages of the Salary (as defined in this Agreement):

 

•

during a maximum period of 12 weeks calculated as from the first day of
sickness: 100% of the Salary;

 

•

in case of the sickness continuing thereafter, during a subsequent period of
maximally 20 weeks: 90% of the Salary;

 

•

in case of sickness continuing thereafter, during a subsequent period of
maximally 20 weeks: 80% of the Salary;

 

•

in case of sickness continuing thereafter, during a subsequent period of
maximally 52 weeks: 70% of the Salary.

 

11.3

The entitlement to any payments during sickness in excess of the amounts due
pursuant to article 7:629 paragraph 1 Dutch Civil Code, will not arise if the
incapacity to perform duties is caused by Director undergoing treatment for
Director’s drugs or alcohol addiction, Director participating in traffic while
under the influence of alcohol and/or drugs or Director undergoing esthetical
medical treatment.

 

11.4

Director shall not be entitled to salary payments during sickness if, and to the
extent that, in connection with his sickness, he can validly claim damages from
a third party as a result of loss of salary and if and to the extent that the
payments by BioNovion exceed the minimum obligation referred to in article 7:629
sub 1 Dutch Civil Code. In this event, BioNovion shall satisfy payment solely by
means of advanced payments on the compensation to be received from the third
party and upon assignment by Director of his rights to damages vis-à-vis the
third party concerned up to the total amount of advanced payments made. The
advanced payments shall be set-off by BioNovion if the compensation is paid or,
as the case may be, in proportion thereto.

 

12.

Termination

 

12.1

Director's notice of termination under this Agreement will (only) qualify as a
"Resignation for Good Reason" for the purpose of the subject clause 12 of this
Agreement, if:

 

•

it has been received by BioNovion within 45 days after the date that any one of
the Good Reason events, as described in subparts (i) through (iii) of its
definition, has first occurred;

 

•

such notice describes in detail the basis and underlying facts supporting
Director's belief that a Good Reason event has occurred;

 

•

BioNovion (or Aduro) has not cured or remedied the Good Reason event within 30
days after receipt of Director's written notice.

4

--------------------------------------------------------------------------------

 

 

Failure to timely provide such (fully substantiated) written notice to BioNovion
means that Director will be deemed to have consented to and waived the Good
Reason event.  If BioNovion (or Aduro) does timely cure or remedy the Good
Reason event, then the Director may uphold the notice of termination (which will
then not qualify as a Resignation for Good Reason) in a written statement to
BioNovion to be received by BioNovion within 5 working days from the date
whereon such cure or remedy has been communicated to Director. Absent such
written statement to uphold, the notice of termination shall be deemed not
given.

 

"Qualifying Termination" will occur in case of:

 

•

notice of termination by BioNovion under this Agreement for any reason other
than urgent cause (dringende reden) within the meaning of article 7:677/678
Dutch Civil Code;

 

•

a Resignation for Good Reason.

In the event of a Qualifying Termination:

 

a.

BioNovion will pay Director, on the sixtieth (60th) day after the Termination
Date, a one-time cash lump sum payment that is equal to the product of
Director's Target Bonus for the Fiscal Year multiplied by the Percentage; and

 

b.

Subject to the next sentence, upon the Termination Date, Director's then
unvested Equity Awards shall become vested and exercisable on an accelerated
basis as if the Termination Date had occurred six (6) months later.  However, if
the Termination Date occurs during the time period commencing on the closing
date of a Change in Control and ending on the first anniversary of such Change
in Control, then all of Director's then unvested Equity Awards shall become
vested and exercisable on an accelerated basis on your Termination Date; and

 

 

c.

a severance equal to 3 times the Monthly Salary minus the amount of the Dutch
statutory severance (transitievergoeding).

 

13.

Proprietary Information & Inventions

 

13.1

The provisions of the Proprietary Information & Inventions Agreement, attached
as Annex 2 to this Agreement, (the "Proprietary Information & Inventions
Agreement") shall be deemed to form an integral part of this Agreement, albeit
that, in view of the permitted side-activities as reflected in Annex 3, any
provisions on Inventions, Proprietary Information and Proprietary Rights as
defined and included in Annex 2 shall be considered not to apply to such
Inventions, Proprietary Information and Proprietary Rights that are solely
generated in the performance of such permitted side-activities, provided that
such Inventions, Proprietary Information and Proprietary Rights (i) were not
developed, conceived, learned or reduced to practice by use of any of the
resources of the Company ('Company' as defined in Annex 2) (including without
limitation, equipment, supplies, or facilities), (ii) were not based upon and do
not incorporate any Inventions,  Proprietary Information or Proprietary Rights
of the Company and (iii) are unrelated to the business, or actual or
demonstrably anticipated research or development of the Company (“Side Activity
IP”).

 

14.

Confidentiality

 

14.1

Director shall, both during the term of this Agreement and after termination of
this Agreement for whatever reason, refrain from using, publishing and/or
disclosing in any manner to whomsoever (including to other employees of Group
Companies, unless such staff members must be informed in connection with their
work for the Group) and from negligently causing any unauthorised use,
publishing or disclosure of any information of a confidential nature of, or
concerning (the business of) any Group Company, which has become known to
Director as a result of the employment under this Agreement and which
information Director knew or should have known to be of a confidential nature,
provided however that such information shall not include any information that is
in the public domain or becomes so available (unless such availability

5

--------------------------------------------------------------------------------

 

in the public domain is a result of Director’s breach of Director’s obligations
pursuant to this Agreement) or that is lawfully disclosed by Director to a third
party as a consequence of Director’s proper performance of Director’s duties and
responsibilities under this Agreement (“Confidential Information”).

 

14.2

Information on or pertinent to, without limitation, the following issues as well
as those issues itself shall be deemed Confidential Information: inventions,
know-how, trade secrets, laboratory notebooks, biological materials, mask works,
(engineering) designs and drawings, price lists, pricing methodologies, pricing
policies, licenses, contract information, financial forecasts, historical
financial data, budgets, customers, customer sales, customer proposals, sale
forecasts, methods of operation, pricing policies, vendors, suppliers,
contractors (and their terms of business), purchasers, any proposals relating to
the acquisition or disposal of any company owned or business operated by any
Group Company, any proposals relating to the expansion or contracting of
activities, (business-, research & development-, construction-, technical-,
sales- and production-)plans, (business-, research & development-,
construction-, technical-, sales- and production-) processes, apparatus,
designs, compositions, formula, developments, research, techniques,
improvements, procedures, specifications, ideas, computer hardware, computer
software, methods of accounting, manners of doing business, marketing plans,
personnel and employment matters (including details of employees and directors,
the level of remuneration and benefits paid to them);

all as acquired, developed, amended, used, generated and/or utilised by or on
behalf of a Group Company, which hence excludes any similar information
comprising the  Side Activity IP.

 

15.

Side-activities

 

15.1

Director shall during the term of this Agreement not perform any (paid or
unpaid) working activities for third parties, with the exception of Group
Companies, without the prior written consent of the Board. Such consent shall
not be unreasonably withheld for the performance of activities by Director,
provided that:

 

•

Director does not perform activities similar to Director’s duties under this
Agreement; and

 

•

the relevant third party cannot in any sense be considered a competitor of any
Group Company; and

 

•

activities performed for the relevant third party will not in any sense
constitute competition with any Group Company; and

 

•

Director works at least the agreed number of hours per week for any Group
Company; and

 

•

activities performed for any third party do not have an adverse effect on the
duties to be performed by Director under this Agreement; and

 

•

any other specific conditions to which such consent will be made subject at the
time the consent will be given, will be met.

 

15.2

Such consent is deemed given for the performance of the side-activities as
included in Annex 3.

 

15.3

Any consent given pursuant to paragraph 2 or given in the future pursuant to
paragraph 1 of this clause may be revoked by the Board at any time if any of the
conditions referred to in paragraph 1 of this clause or any specific conditions
to which such consent was made subject, will appear not or no longer met.

 

16.

Data carriers

 

16.1

Director shall neither have nor keep in Director’s private possession in any
manner whatsoever any documents (including notes, records, diaries, reports,
proposals, lists, specifications, blue prints, sketches, (laboratory) notebooks,
flow charts, memoranda, worksheets, drawings, minutes of meetings and
correspondence as well as abstracts or summaries thereof), software, computer
disks or other data or data carriers or media and/or (electronic) copies thereof
containing Confidential Information or otherwise relating to the Group's
business, that have become available to Director as a result of the employment
under this Agreement (“Data Carriers”), except insofar as and for as long as
necessary for the proper performance of Director’s duties under this Agreement.

6

--------------------------------------------------------------------------------

 

 

17.

Non-competition & Non-solicitation & Non-poaching

 

17.1

The subject paragraph will only apply in case of:

 

•

resignation (notice of termination by Director under this Agreement) or court
rescission of this Agreement at Director's request;

 

•

dismissal (notice of termination by BioNovion under this Agreement) or court
rescission of this Agreement at BioNovion's request for an urgent cause
(dringende reden) within the meaning of article 7:677/678 Dutch Civil Code.

 

Director shall not, without the prior written consent from the Board, both
during the term of this Agreement and during a period of twelve (12) months
after the Termination Date, in any manner, directly or indirectly, either for
Director’s own account or for the account of third parties, either against or
without consideration

 

•

be engaged in, involved in, perform services for or work for; and/or

 

•

act as intermediary, in whatsoever manner, directly or indirectly, for,

any enterprise, wholly or partly, carrying on products or activities in the
field of discovery, research and/or development of antibodies which are in
competition with products or activities (demonstrably scheduled to be) carried
on by (the business operated by) a Group Company at the time of termination of
this Agreement.

 

17.2

Director shall not, during a period of 12 months after the Termination Date, in
any manner, either directly or indirectly, canvass, solicit, approach and/or
entice away from any Group Company and/or perform activities aimed at selling
commodities and/or services that are competitive with commodities/services
marketed or scheduled to be marketed by any Group Company at the date of
termination of this Agreement to and/or provide services to:

 

•

any customers, clients and/or partners of any Group Company; and/or

 

•

third parties that were customers, clients and/or partners of any Group Company
in the period of 12 months immediately preceding the formal date of termination
of this Agreement.

 

17.3

Director shall not, during a period of 24 months after the Termination Date, in
any manner employ, approach and/or entice to enter into an employment relation
with third parties or with Director:

 

•

any personnel of a Group Company; and/or

 

•

personnel that were employed by a Group Company in the period of 12 months
immediately preceding the Termination Date.

 

17.4

These restrictions shall, in view of the Group's worldwide activities, apply in
the territory of all countries in which BioNovion or any Group Company performs
- and/or demonstrably plans to perform - activities on the Termination Date.

 

18.

Restitution

 

18.1

Upon termination of this Agreement and/or in case of absence from work exceeding
one month and/or upon suspension, Director shall immediately return to BioNovion
any materials, Data Carriers, devices, properties, equipment, keys and any other
items belonging to a Group Company or leased/rented by a Group Company from
third parties. Director shall not withhold any copies or reproductions of those
items or deliver such items or reproductions to anyone else.

 

7

--------------------------------------------------------------------------------

 

19.

Penalties / Liquidated damages

 

19.1

If Director breaches any of the (warranty) obligations stated in the clauses 7
(Pension Waiver) and 13 up to and including 18 of this Agreement and/or any of
the provisions of the Proprietary Information & Inventions Agreement, as
included in Annex 2 to this Agreement, Director shall immediately, without any
notice of default being required, forfeit to BioNovion a penalty/liquidated
damages for each breach thereof, amounting to EUR 5,000 (five thousand Euros)
and a penalty/liquidated damages amounting to EUR 2,000 (two thousand Euros) for
each day that such breach continues, without prejudice to BioNovion's and/or
each relevant Group Company's rights to claim (a) full compliance with the
relevant contractual obligations and/or (b) actual damages instead of the
penalty/liquidated damages.

 

19.2

Payment of the penalties referred to in the previous paragraph shall not release
Director from Director’s obligations as specified in this Agreement. With
respect to the penalties provided for in the previous paragraph of this clause,
the parties to this Agreement intend to derogate from the provisions of article
7:650 paragraphs 3 and 5 of the Dutch Civil Code both in respect of the amounts
of the penalties and to the extent that these penalties can be used by BioNovion
for its own benefit.

 

20.

Actions post-termination

 

20.1

Upon termination of this Agreement (howsoever arising) or upon either BioNovion
or Director having served notice of such termination, Director shall provide
such assistance to any Group Company as may reasonably be required by such Group
Company in connection with any handover arrangements or any claim made by a
third party against a Group Company or by a Group Company against a third party.
Such assistance may include attending meetings, reviewing documents, signing
statements/affidavits, attending hearings and giving evidence. For the avoidance
of doubt, the Director shall not be under an obligation to assist BioNovion in
substantiating any claim which BioNovion may allege or hold against the
Director.

 

21.

Replacement/entire Agreement/Amendments

 

21.1

This Agreement replaces all written or oral offers or employment agreements, if
any, made by or between Director and/or BioNovion and/or any of its Group
Companies of an earlier date and is deemed to constitute the entire employment
agreement between Director and BioNovion.

 

21.2

The GM is entitled to unilaterally amend the employment conditions
(arbeidsvoorwaarden) under this Agreement, whether included in this instrument
or in any personnel regulations and/or policies and/or schemes introduced within
BioNovion, with due observance of the provisions of article 7:613 and/or 7:611
Dutch Civil Code.

 

 

22.

Collective Bargaining Agreement

 

22.1

It is assumed by the Parties that BioNovion is not bound by any collective
bargaining agreement and no collective bargaining agreement applies to this
Agreement.

 

 

23.

Personal Data

 

23.1

Director acknowledges that BioNovion or any Group Company will be using
Director's personal data for the purpose of keeping a general administration of
staff and hence has/have a legitimate interest in processing such data, and - to
the extent such legitimate interest would be successfully contested -, Director
hereby consents to such processing of personal data. BioNovion shall in this
regard adhere to the provisions of the applicable Personal Data Protection
legislation. Director furthermore consents to BioNovion uploading Director's
personal data to a database located/maintained in the US, to which a limited
number of Group's employees will have access on a need-to-know basis.

8

--------------------------------------------------------------------------------

 

 

24.

Partial invalidity/Unenforceability

 

24.1

Each provision of this Agreement is severable. If any provision is held to be
invalid and/or unenforceable by any competent court, such invalidity and/or
unenforceability shall not affect the remaining provisions of this Agreement. In
such event, the parties hereto shall enter into negotiations aimed at replacing
the invalid/unenforceable provision by a provision to maximally the same effect
that is valid and enforceable.

 

25.

Governing law

 

25.1

This Agreement is construed in accordance with and shall be governed by the laws
of the Netherlands.

 

IN WITNESS whereof the parties hereto have executed this Agreement in two
original copies

 

BioNovion Holding B.V.

 

 

 

 

/s/ Gregory W. Schafer

 

/s/ Andrea van Elsas

 

 

 

 

 

By:

 

Mr. Gregory W. Schafer

 

Andrea van Elsas

 

 

 

 

 

Title:

 

Managing director A

 

 

 




9

--------------------------------------------------------------------------------

 

Annex 1

 

Terms of Participation in Equity Incentive Plan

 

On the tenth day of the calendar month following the Commencement Date (or, if
such tenth day is not a regular trading day for Aduro common stock, the
immediately following trading day after such tenth day), Aduro will grant
Director an option (the “Option”) to purchase 100,000 shares of Aduro’s common
stock at its fair market value, as determined on the date of grant, subject to
the terms and conditions of the Equity Incentive Plan and a separate grant
agreement to be agreed upon between Aduro and Director. The Equity Incentive
Plan will be provided to the Director separately.  

 

The Option will vest over four years, conditioned on Director’s continuous
employment with BioNovion, with 25% of the Option vesting after 12 months of
continuous full time employment and 1/48th vesting at the end of each month
thereafter, until either the Option is fully vested or Director’s continuous
full time employment ends, whichever occurs first.




10

--------------------------------------------------------------------------------

 

Annex 2

Proprietary Information And Inventions Agreement

In consideration of my employment or continued employment by BioNovion Holding
B.V. ("BioNovion"), and the compensation now and hereafter paid to me,

 

whereas:

 

•

All shares in BioNovion are (ultimately) held by the company according to the
laws of Delaware Aduro Biotech, Inc. ("Aduro");

 

•

Aduro and all of its (indirect) subsidiaries, including BioNovion, shall in this
instrument each severally and jointly be referred to as the "Company"),

 

I hereby agree as follows:

1.Recognition of Company’s Rights: Nondisclosure.  At all times during the term
of my employment and thereafter, I will hold in strictest confidence and will
not disclose, use, lecture upon or publish any Proprietary Information (defined
below) of the Company, except as such disclosure, use or publication may be
required in connection with my work for the Company, or unless the Board of
Directors of Aduro expressly authorizes such in writing.  I recognize and
confirm that BioNovion (and where relevant any other company to which BioNovion
assigns Proprietary Information (each such other company an "Assignee")) is, or
shall be (as the case may be) the sole owner of all Proprietary Information made
or conceived or reduced to practice or learned by me, either alone or jointly
with others, in connection with my employment with BioNovion, and that BioNovion
(and its Assignees) is, or shall be, as the case may be, the sole owner of all
patent rights, copyrights, mask work rights, trade secret rights, trademark
rights and all other intellectual property rights, including applications for
such rights, throughout the world  (collectively, "Proprietary Rights") in
connection therewith. In addition, to the extent required, I agree  that I shall
assign to BioNovion any rights I may have or acquire in such Proprietary
Information (as defined below) and such Proprietary Rights.

The term "Proprietary Information” shall mean trade secrets, confidential
knowledge, data or any other proprietary information.  By way of illustration
but not limitation, "Proprietary Information” includes (a) inventions, mask
works, trade secrets, ideas, processes, formulas, source and object codes, data,
programs, other works of authorship, cell lines, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as "Inventions"); and (b) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and information regarding the skills and compensation of other
employees.

2.Third Party Information.  I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company (other than the undersigned)
in writing.

3.Assignment.

(a)I hereby assign to BioNovion all my right, title and interest in and to any
and all Proprietary Information, Proprietary Rights and Inventions,  whether or
not patentable or protected or protectable under copyright or similar statutes,
made or conceived or reduced to practice or learned by me, either alone or
jointly with others, in connection with my employment with the Company.

11

--------------------------------------------------------------------------------

 

(b)I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire," as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101), and that the legal
effect hereof is also governed by U.S. laws. I warrant and guarantee that any
moral rights, to the extent legally possible, are transferred and/or waived
and/or will not be asserted against the Company.

(c)This Agreement shall also serve as the deed of transfer.BioNovion hereby
accepts this transfer and assignment of Proprietary Information, Proprietary
Rights and Inventions . Inventions assigned to or as directed by BioNovion by
this paragraph 3 are hereinafter referred to as "Company Inventions".

(d)I shall comply and assist with all further formalities required in order to
effect the transfer and assignment of Proprietary Information, Proprietary
Rights and Inventions to BioNovion, and to register this transfer and assignment
and to complete any action necessary to execute the transfer thereof, including
the signing of deeds, powers of attorney or confirmatory actions towards the
relevant right granting authorities, as and when required by BioNovion.

4.Enforcement of Proprietary Rights.  I will assist the Company in every proper
way to obtain and from time to time enforce United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee.  My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
Aduro and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf to execute, verify and file any such documents
and to do all other lawfully permitted acts to further the purposes of the
preceding paragraph thereon with the same legal force and effect as if executed
by me.  I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

5.Obligation to Keep Company Informed.  During the period of my employment, I
will promptly disclose to Aduro fully and in writing and will hold in trust for
the sole right and benefit of the Company any and all Inventions.  In addition,
after termination of my employment, I will disclose to Aduro all patent
applications filed by me within a year after termination of employment.

6.Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement.  To preclude any possible uncertainty, I have set
forth on Exhibit A attached hereto a complete list of all Inventions that I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement.  If disclosure of any such Invention on Exhibit A
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Inventions in Exhibit A but am to inform the Company that
all Inventions have been listed for that reason.

7.Additional Activities.  I agree that during the period of my employment by the
Company I will not, without the Company's express written consent, engage in any
employment or business activity other than for the Company except as noted on my
Employment Agreement, and for the period of my employment by the Company and for
two (2) years after the date of termination of my employment by the Company I
will not induce any employee of the Company to leave the employ of the Company
per the terms of my Employment Agreement.

12

--------------------------------------------------------------------------------

 

8.No Improper Use of Materials.  During my employment by the Company I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.

9.No Conflicting Obligation.  I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company.  I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

10.Return of Company Documents.  When I leave the employ of the Company, I will
deliver to the Company all drawings, notes, memoranda, specifications, devices,
formulas, molecules, cells and documents, together with all copies thereof, and
any other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company.  I further agree that any
property situated on the Company's premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.  Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement for technical and management personnel.

11.Equal and Equitable Remedies.  Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

12.Notices.  Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing.  Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.

13.General Provisions.

(a)Governing Law.  This Agreement will be governed by and construed according to
the laws of the Netherlands.

(b)Entire Agreement.  This Agreement applies in addition to the provisions
included in my Employment Agreement with BioNovion. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.  As used in this Agreement, the
period of my employment includes any time during which I may be retained by the
Company as a consultant.

(c)Severability.  If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

(d)Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

(e)Survival.  The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

(f)Employment.  I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.

13

--------------------------------------------------------------------------------

 

(g)Waiver.  No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

(h)Effectiveness.  This Agreement shall be effective as of the first day of my
employment with BioNovion.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY'S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

[Continued on next page]

 

 

14

--------------------------------------------------------------------------------

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated as of 30 October, 2015

 

 

 

 

/s/ Andrea van Elsas

 

 

Signature of Employee

 

 

Andrea van Elsas

 

 

Printed Name of Employee

 

 

Ruusbroecgaarde 137, 5343 JL Oss, Netherlands

 

 

Address of Employee

 

 

/s/ Gregory W. Schafer

 

 

Signature on behalf of BioNovion Holding B.V.

 

 

 

 

 

Gregory W. Schafer

 

 

Printed Name of officer duly representing BioNovion Holding B.V.

 




 

--------------------------------------------------------------------------------

 

Proprietary Information And Inventions Agreement

EXHIBIT A

 

None.




 

--------------------------------------------------------------------------------

 

Annex 3

Side-activities for which Consent will be deemed given in respect of Director
Andrea van Elsas clause 15.2 of the above Agreement

 

1.

For an indefinite term: consultant to AM Pharma, as VP Research;

 

2.

For a period of 12 months calculated as from the Commencement Date: consultant
to Vossius & De Brauw, providing expert declarations for patent litigation
procedures in Europe (EPO) and the Netherlands.

 

Executed on 30 October 2015

 

BioNovion Holding B.V.

 

 

 

 

/s/ Gregory W. Schafer

 

/s/ Andrea van Elsas

 

 

 

 

 

By:

 

Mr. Gregory W. Schafer

 

Andrea van Elsas

 

 

 

 

 

Title:

 

Managing director A

 

 

 

0-0-0

 